 



U.S. HDFD Manufacturing And Related Services Agreement*



1.0   Overview:       This U.S. HDFD Manufacturing and Related Services
Agreement (“Agreement”) dated as of May 31, 2005 by and between UMG Recordings,
Inc., on the one hand and Entertainment Distribution Company (USA) LLC
(“Supplier”), on the other hand, referred to collectively as the parties
(“Parties”), describes the terms, conditions, obligations, remedies, and other
related matters concerning the purchase and supply of HDFDs and related services
in the United States.   2.0   Definitions: Definitions are set forth in
Schedule 2.0 of this Agreement.   3.0   Term:



  3.1   The Term of this Agreement shall commence on the Effective Date and end
on May 31, 2015, subject to earlier termination pursuant to other provisions of
this Agreement (the “Term”). At least 180 days prior to the expiration of the
Term, senior management of the Parties shall meet to discuss a possible
extension of the Term.     3.2   During the Term, pricing shall be established
annually as set forth in Section 10.1.2.



4.0   Customer Purchase Obligation:



  4.1   In each year of the Term, subject only to the exclusions set forth in
this Section 4.1, Customer shall purchase, and shall cause all members of the
Universal Music Group to purchase, [*****] % of its and their respective
Manufacturing Requirements from Supplier, excluding (i) any Manufacturing
Requirements which Customer or such Universal Group Member is permitted to
purchase from a third party under Sections 6.8, 6.10 or 9.3 of this Agreement or
Section 9.3 of the U.S. Distribution Agreement, and (ii) any Manufacturing
Requirements of a party who becomes a Universal Music Group member by
acquisition after the Effective Date but only to the extent and for the period
that such Manufacturing Requirements are contractually committed to a third
party as of the date of signing of the relevant acquisition agreement.     4.2  
Customer will provide Supplier with purchase orders and input materials in
accordance with the requirements outlined in Article 6.0.     4.3  
[Intentionally deleted]     4.4   Subject to the limitations set forth in
Section 4.1, Customer agrees that it will not permit any of the Manufacturing
Requirements of any member of the Universal Music Group to be transferred to
another entity outside of the Universal Music Group, without also assigning, in
whole or in part, this Agreement so that any transferred Manufacturing
Requirements continue to be subject to this Agreement.



  *   A portion of this document is confidential and has been omitted in
accordance with Rule 24b-2 under the Securities and Exchange Act of 1934. Such
omitted confidential material is marked herein as follows [*****].

 



--------------------------------------------------------------------------------



 



      Nothing contained herein is intended to limit Vivendi Universal S.A. in
any of its operations that are not part of or are acquired separately from the
Universal Music Group, or (subject to the limitations in this Section 4.4 and in
Section 18) to limit the sale of the equity of, or of all or substantially all
of the assets of a Universal Music Group member, provided such operations or
sale are subject to the assignment obligations described in this Section 4.4.  
  4.5   Notwithstanding anything contained in this Agreement to the contrary,
except as expressly provided in Sections 4.1 and 4.4, Customer shall have no
obligation to conduct its business in a manner that maximizes the Manufacturing
Services to be requested from Supplier or minimizes the risks that such
Manufacturing Services shall not be required by Customer, including, without
limitation, any obligation to extend or renew any agreements with third parties.
Supplier acknowledges that there are no minimum requirements associated with
this Agreement.



5.0   Supplier Supply Obligations:



  5.1   Supplier and Customer will meet not less frequently than quarterly for
planning purposes and to review, implement as necessary and approve matters as
required under this Agreement (e.g., under Sections 5.2 and 7.4).     5.2  
Supplier will supply the Manufacturing Services set forth on Schedule 10.1 in
accordance with the requirements outlined in Article 6.0 and Article 8.0. These
Manufacturing Services will at a minimum meet the quality specifications
outlined in Article 8.0. In the event that Customer requests that Supplier
supply any Manufacturing Services which are not set forth on Schedule 10.1 the
Parties shall use the procedure set forth in Section 10.5 to resolve the pricing
for such requests.     5.3   Supplier may not refuse a Customer request to
provide a Manufacturing Service not set forth on Schedule 10.1 provided
(i) Customer and Supplier have followed the procedure described in
Sections 10.5.1 through and including 10.5.5 and (ii) the requested
Manufacturing Service is normally and customarily provided by manufacturers in
businesses substantially equivalent to Supplier’s business.     5.4   Supplier
shall have the right to subcontract (i) up to [*****]% of any particular
Manufacturing Services in each [*****] in excess of Supplier’s Installed
Capacity, and (ii) up to [*****]% of Supplier’s Installed Capacity of any
particular Manufacturing Services in each [*****] (with no rollover of any
unused subcontracting capacity), in each case to the Preferred Provider or, if
the Preferred Provider is not the least expensive provider of the relevant
Manufacturing Services, to the third party manufacturers and service providers
listed on Schedule 5.4 hereto, provided however, the percentage of subcontracted
Manufacturing Services provided to Customer is no more than the percentage of
subcontracted services provided to any other customer of similar services.
Notwithstanding the foregoing, Supplier may subcontract a greater percentage of
Manufacturing Services for Customer than it does for (a) other customers with

2



--------------------------------------------------------------------------------



 



      respect to Spot Market Orders, or (b) other customers who purchase less
than [*****]%, on an [*****] basis, of Universal Music Group’s Manufacturing
Requirements. Supplier will use normal, customary and reasonable business
judgment to identify, propose and select subcontractors that are capable of
meeting all of the requirements described in this Agreement, particularly but
not limited to those set forth in Section 6.5. Supplier may propose to Customer
an amended Schedule 5.4 to add or delete subcontractors at any time, and from
time to time, provided that such amendment shall not be effective unless and
until Customer approves such amendment, which approval shall not be unreasonably
withheld or delayed. Customer shall have the right to (i) change the Preferred
Provider at any time and from time to time, or (ii) add or delete previously
approved subcontractors at any time and from time to time provided that in each
case (A) Customer’s deletion or change is not unreasonable; (B) Customer
consults with Supplier prior to the deletion or change; (C) Customer provides
Supplier with at least [*****] days prior written notice of the deletion or
change; (D) Customer permits Supplier, notwithstanding such deletion or change,
to continue to use such subcontractor to fulfill any volume commitments to such
subcontractor existing as of the date of receipt of such notice; and (E) after
any deletion, a commercially reasonable number of approved subcontractors
(including the Preferred Provider), and in any event no less than, [*****]
remain listed on Schedule 5.4 and any amendments thereto.



  5.4.1   Any order subcontracted by Supplier shall remain subject to the terms
of this Agreement. Supplier shall inform Customer of any order subcontracted
within two Business Days of subcontracting any order.     5.4.2   All Supplier’s
agreements with subcontractors performing services for Customer will provide
that Customer will have the right to inspect such subcontractor’s facilities
upon reasonable advance written notice to Supplier, during normal subcontractor
hours of operation, without interference to subcontractor’s operations, and
subject to any reasonable access rules or confidentiality obligations imposed by
the subcontractor.     5.4.3   Notwithstanding any of the foregoing restrictions
in this Section 5.4, Supplier may outsource [*****]% of any Manufacturing
Services involving hand packaging, refurbishing and other non-automated
services.



  5.5   Supplier shall maintain and employ (and shall require all subcontractors
to maintain and employ) plant security systems and procedures that are no less
effective in preventing theft, pirating, unauthorized exhibition, copying or
duplication of any of Customer’s proprietary programs or other material
delivered by Customer to Supplier or its designated subcontractors than the
security systems and procedures which Customer has disclosed to Supplier in
writing in advance of the date hereof, to the extent such systems and procedures
were prevailing at the Preferred Provider manufacturing facilities as of the
Effective Date.

3



--------------------------------------------------------------------------------



 



  5.6   The Parties hereto acknowledge and agree that, notwithstanding any other
provision of this Agreement, the standards to which Supplier will be held in
connection with the Manufacturing Services to be provided by Supplier to
Customer hereunder, including without limitation, quality, turnaround, shipment,
security and reporting standards, shall as of the Effective Date be no greater
than the standards which UML was consistently meeting in the twelve-month period
prior to the Effective Date; provided, however, that, prior to adopting any
standards pursuant to the above provisions of this Section 5.6 that vary from
those set forth in this Agreement, Supplier shall first provide written notice
to Customer of such intention with a detailed description of the standards
Supplier intends to adopt and the basis for doing so; and provided further, the
Parties further acknowledge and agree that, notwithstanding the foregoing
provisions of this Section 5.6, after the [*****]of the Term, Supplier will
(a) meet the standards as set forth herein, and (b) subject to Section 5.8,
further meet industry standards as required by Section 5.7.     5.7   The
Parties hereto acknowledge and agree that the standards applicable to the
Manufacturing Services to be provided by Supplier to Customer hereunder,
including without limitation, quality, the nature of services, security
standards, IT systems and support, will change over the Term. If the standards
applicable to similar manufacturing services provided by Supplier to any other
customer are higher than those applicable to Customer, those higher standards
shall also be applicable to the services provided by Supplier to Customer. In
addition, Supplier shall, to the extent the industry standards referenced herein
or which are generally required by buyers of services such as those provided by
Supplier hereunder, increase or improve such standards from those in effect on
the Effective Date, upgrade its operations and services to incorporate such
increased or improved standards for the benefit of Customer. Notwithstanding the
foregoing, Supplier shall not be required as a result of this Section 5.7 to be
the first or an early adopter of new standards or technology, but is required to
implement such new standards and technology as and when they become generally
used and available.     5.8   [*****]     5.9   Prior to adopting any standards
pursuant to the provisions of Sections 7.4, 7.5.1, 7.5.3 or 7.6.5 that vary from
the Specified Standards (as defined below), Supplier shall first provide written
notice to Customer of such intention with a detailed description of the manner
in which the applicable Specified Standards are inconsistent with Prevailing
Practices and the standards Supplier intends to adopt that are consistent with
Prevailing Practices.     5.10   [*****]



6.0   Forecasts, Orders, Production and Delivery:



  6.1   Customer will provide [*****] a forecast for HDFDs that will cover a
period of time of no less than [*****] months. The first [*****] weeks of each
forecast

4



--------------------------------------------------------------------------------



 



      will be divided into Work Week requirements (with each Work Week forecast
being a “Work Week Forecast”), with the remainder of the forecast divided into
months. No Customer forecast shall be binding as an Order, but shall represent
Customer’s good faith estimate, at the time provided, of its anticipated
requirements to meet expected demand. Customer shall provide Supplier at least
once a [*****] with Customer’s own internal forecasts made for Customer’s
internal budgeting purposes.

  6.2   Customer shall place purchase orders for Manufacturing Services through
Supplier’s electronic order system (each, an “Order”).     6.3   Customer shall
provide Supplier (or shall provide the applicable subcontractor) with all
necessary input materials (“Input Materials”) for each Order, including as
applicable product bills of material, production masters (or components to
create a master), packaging components (or artwork to produce same) and disc
label film. Customer shall use commercially reasonable efforts to provide all
Input Materials in digital/electronic format ready for component manufacturing.
Supplier shall not charge Customer for any initiation costs (e.g. mastering)
unless rework is required.



  6.3.1   If requested by Customer, Supplier will supply test pressings [*****]
together with all applicable packaging) free of charge and will only commence
the commercial manufacture of the relevant HDFDs after receipt of the
appropriate approvals of the test pressing and packaging. Supplier must deliver
to Customer the test pressings, in disc or other requested format, 3 calendar
days following receipt of Input Materials. Customer will make reasonable efforts
to minimize the number of instances in which test pressings are required



  6.4   Orders will be considered workable (“Workable Orders”) upon:



  (a)   Receipt by Supplier of Customer’s Order by [*****] Eastern Time on a
Working Day (if received after such time, the Order will be deemed to have been
received the following Working Day), provided that such Order, when assessed
collectively with Customer’s other Orders, does not exceed the Maximum Weekly
HDFD Orders unless otherwise agreed to in writing by Supplier;     (b)   Receipt
from Customer of all of the Input Materials for the ordered Manufacturing
Services. Supplier will use reasonable efforts to work with Customer to commence
manufacture before all Input Materials are available in order to reduce lead
times for specific Orders, if requested by Customer; and     (c)   To the extent
applicable, receipt of Customer’s written approval of any test pressings or
packaging provided to Customer under the provisions of Section 6.3.1.

5



--------------------------------------------------------------------------------



 



      Customer also agrees to cooperate with Supplier and use all reasonable
efforts to make all Orders submitted hereunder into Workable Orders, and
Customer acknowledges that Supplier shall not be liable for any failure to
perform hereunder to the extent such failure is caused by Customer’s failure to
provide approvals required hereunder or perform its other obligations hereunder.



  6.5   In the event Supplier manufactures HDFDs at a plant or plants owned,
controlled or managed by Supplier the following lead times for Workable Orders
will apply:



  6.5.1   One Working Day: Maximum of [*****] selections at any time, designated
by Customer, totaling no more than [*****]% of Supplier’s Installed Capacity.
Items included must be automated (no hand packing required) including any
inserts.     6.5.2   Two Working Days: Maximum of [*****]% of Supplier’s
Installed Capacity, designated by Customer and additional to the HDFDs in 6.5.1.
    6.5.3   Three Working Days. Products not requiring hand packing and not
included in Sections 6.5.5 or 6.5.6 below.     6.5.4   Five Working Days:
Products that require hand packing and that are not considered items subject to
Sections 6.5.5 or 6.5.6 below.     6.5.5   Seven Working Days: Products
identified as “New Releases” in the Customer system. These items have a future
date specified for in-store sales.     6.5.6   Ten Working Days: Products
identified as “Deep Catalog” in the Customer system.     6.5.7   Customer may
designate any Workable Order for a 6.5.3, 6.5.4, 6.5.5 or 6.5.6 item to be
manufactured within the lead times described in 6.5.1 or 6.5.2 so long as the
total orders in 6.5.1 or 6.5.2 do not exceed the maximum limit described
therein.



      For purposes of summary and clarity, any Workable Order for an item not a
New Release or Deep Catalog and not designated by Customer for shorter lead
times as described in Sections 6.5.1 or 6.5.2 will be manufactured in five
Working Days. Supplier will use commercially reasonable efforts to provide
faster service when requested.         In the event Supplier does not
manufacture at a plant or plants owned, controlled or managed by Supplier the
following lead times for Workable Orders will apply:



  6.5.8   New Releases (products identified as “New Releases” in the Customer
system and not previously mastered): 7 Working Days.

6



--------------------------------------------------------------------------------



 



  6.5.9   Reorders (selections previously mastered): 5 Working Days.



  6.6   An Order will be deemed fulfilled if:



  6.6.1   Shipments are made by Supplier prior to [*****] local plant time, on
the designated due date. By way of example, for purposes of clarity, a Workable
Order received by Supplier prior to [*****] Eastern Time on a Working Day, if
designated by Customer a one-day lead-time must Ship by [*****] p.m. Supplier’s
local time the next Working Day (if subject to Section 6.5.1), and by [*****]
p.m. the Subcontractor’s local time seven Working Days later if subject to
Section 6.5.7.     6.6.2   The number of HDFDs Shipped is within the variances
set forth in Schedule 6.6, provided (i) where either (A) Supplier has agreed in
writing to ship exact quantities for certain Customer shipments or for certain
HDFDs or (B) where exact quantities are specified by Customer for certain
customer shipments or for certain HDFDs as a result of a condition imposed by a
customer, and Supplier has been given timely notice of such requirement,
Supplier must ship the exact quantities specified, and (ii) invoices must be for
the actual number of HDFDs shipped. In no event will Supplier deliver less than
the quantity ordered.



  6.7   Intentionally deleted.     6.8   Without limitation of Customer’s other
remedies hereunder, if Supplier is unable or otherwise fails to fulfill any
Workable Order in accordance with this Agreement within three days of the date
required under this Agreement, then Customer may secure the services of a third
party or parties to fulfill the unfulfilled portion of such Workable Order(s).  
  6.9   Customer will not issue Orders less than [*****] HDFDs for any line item
(i.e., excluding promotional items), unless a contractual requirement between
Customer and its third party, non-Universal Music Group member customer requires
otherwise.     6.10   To the extent that any one or more Customer Orders would
exceed the Maximum Weekly HDFD Orders for such Work Week (to the extent any such
Order exceeds such quantities, an “Excess Order”), the Supplier shall either, at
its option, reject or accept such Excess Order, and shall provide Customer with
notice of its rejection or acceptance within 24 hours of receipt of the Excess
Order; provided, however, that if Supplier rejects such Excess Order, Customer
shall be entitled to fulfill the Excess Order portion of such Order with any
third party supplier.     6.11   In the event Supplier (a) fails to manufacture
and Ship the aggregate number of HDFDs in all Workable Orders in a given Work
Week, so long as such amount ordered does not exceed the Maximum Weekly HDFD
Orders or (b) fails to manufacture and Ship Workable Orders within the lead
times described in 6.5 and 6.6 (any of such orders in (a) or (b) hereafter shall
be referred to collectively as

7



--------------------------------------------------------------------------------



 



      “Late Orders”), Customer shall have the right to debit its payables
balance with Supplier by the Late Order Fee for any such Late Order, which right
shall be limited to one Late Order Fee for each Late Order. Except with respect
to the partial loss of exclusivity provided for in Section 9.3.1 and the rights
provided for in Sections 9.3.2, 9.3.3, 9.3.4, 9.3.5 and 9.3.6, the Late Order
Fee shall be Customer’s sole remedy, and Supplier’s sole liability, for each
Late Order. Supplier shall have the right to dispute any Late Order Fee debit,
and if such a debit is subsequently reversed it shall bear interest as provided
in Section 10.2.1.

  6.12   No additional or conflicting terms and conditions on any Orders or
other documentation provided by Customer or any other Universal Music Group
member incident to any Orders hereunder shall form any part of any agreement
between the parties, including this Agreement, except for purchase order
quantities and descriptions, provided such items are consistent with the
requirements of this Agreement.     6.13   Supplier’s warehouse shall confirm
receipt of each shipment of goods shipped to Supplier’s warehouse hereunder, and
Supplier must confirm to Customer that the shipper and receiver information
match within 48 hours of receipt. To the extent the shipper and receiver
information does not match, Customer’s payment period shall be extended by one
day for every day that such confirmation is delayed past such 48-hour period.



7.0   Specific Related Services:       Supplier will provide the services to
support the Manufacturing Services that are set forth in this Article 7.0 (the
“Specific Related Services”). Except as expressly provided herein to the
contrary, including, without limitation, in Section 10.1 and Section 10.9, the
Specific Related Services will be performed by Supplier at no additional cost to
Customer. Specific Related Services shall include:



  7.1   Supplier will evaluate all Input Materials for defects and identify
items out of Customer specification, within a timely manner, as agreed on by the
Parties.     7.2   Supplier will process for shipment up to [*****] orders
directly to Customer’s customers on a daily basis. Customer will pay any carrier
costs associated with this service.     7.3   Supplier will provide services to
support Customer’s promotional products requirements commonly referred to as DJ
Promo. Services include:



  7.3.1   Promotional manufacturing orders, processed through the normal
manufacturing services function. Manufacturing lead times for DJ Promo orders
will be three Working Days. The aforementioned notwithstanding, Customer may
designate two DJ Promo orders per Working Day to be manufactured in two Working
Days.

8



--------------------------------------------------------------------------------



 



  7.3.2   Supplier will receive and process specific Customer shipping
instructions that are directed to Supplier’s DJ Promo Department. Lead-time for
distribution is included in the manufacturing lead times (i.e., the Product
shall ship or be available for shipping by the end of the manufacturing lead
times). Supplier will store DJ Promo Input Materials for up to [*****] calendar
days at no cost to Customer. At the end of [*****] calendar days, as directed by
Customer, Supplier will either continue to store the materials at a monthly fee
as noted in Schedule 10.1, destroy the materials or ship them to a
Customer-designated location via a Customer-designated carrier, as directed by
Customer. Customer is responsible for any carrier fees associated with DJ Promo
distribution services.



  7.4   Supplier will provide and maintain certain reports and electronic data
feeds to the extent (a) available to Customer under Prevailing Practices and
(b) applicable to Customer, including but not limited to:         [*****]    
    Supplier will provide such additional reports and electronic data as
Customer shall reasonably require, and the parties shall mutually agree upon how
additional costs, if any are actually incurred by Supplier for any such reports
or electronic data feeds, will be shared or allocated.     7.5   Supplier agrees
and understands that it has normal and customary custodial responsibilities for
Customer-owned components and parts (including paper parts) in Supplier’s
possession and Supplier specifically agrees to:



  7.5.1   To the extent consistent with Prevailing Practices, maintain and
provide to Customer on hand inventory balance information and to employ systems
and procedures such that, at any given time, [*****]% of said balances are
within +/- [*****]% of the actual amount on hand.     7.5.2   Once per
12 months, at Customer’s direction and under Customer’s supervision, conduct a
physical inventory of all Customer-owned components and parts in its possession.
Customer will pay Supplier its actual, incremental costs incurred to perform
such physical inventory(ies). Customer and Supplier agree to establish cycle
counts as soon as reasonably practical.     7.5.3   Be responsible for, and at
Customer’s request pay Customer its cost for, any Lost Inventory of
Customer-owned printed or other components in its possession exceeding [*****]%
of the amount delivered to Supplier (or such other percentage as is consistent
with Prevailing Practices).         Notwithstanding the foregoing, for certain
non-standard, high cost packaging items (by way of example, for purposes of
clarity but without limitation, non-standard, high cost packaging items include
multi-disc boxes, multi-disc booklets and Customer-owned DVDs) specified from

9



--------------------------------------------------------------------------------



 



      time to time by Customer, Supplier shall pay for Lost Inventory exceeding
[*****]% of the amount delivered to Supplier (or such other percentage as is
consistent with Prevailing Practices).

  7.5.4   At least twice per Working Day, provide Customer electronically (a) on
hand inventory balances by SKU and (b) receipts by SKU from Customer’s vendors.
To the extent that any Customer changes to any Customer computer systems would
cause Supplier to incur any costs in connection with adapting to, conforming to,
custom programming for, or otherwise interfacing with such systems in order to
facilitate the efficient performance of its obligations under this Agreement,
including without limitation, this Section 7.5.4, Customer shall reimburse
Supplier for all such costs.



  7.6   Supplier Ordering Printed Components On Behalf of Customer



  7.6.1   Supplier will order and receive components (that will be owned by
Customer) and pay printed component vendors, following the order quantity and
order timing procedures shown in Schedule 7.6.1, provided that Customer may
change or supplement such schedule from time to time by written notice to
Supplier. The agreements, if any, between the printed component vendors and the
Customer shall be utilized by the Supplier in placing such orders, and Supplier
agrees to comply with the payment and other terms applicable to the ordering of
product under such vendor agreements; provided that (a) Supplier shall be
Customer’s agent for the purposes of placing orders under such agreements,
(b) no modifications, renegotiations or amendments of such agreements will be
made without consultation with Supplier, and (c) such agreements do not require
payment to the third-party vendor prior to [*****] days after shipment to
Supplier.     7.6.2   Supplier will invoice Customer, within [*****] days
following the end of each calendar month, for the cost Supplier has paid or
incurred for all printed components the Supplier purchased and received on
behalf of Customer for the month. Supplier’s invoice (a) will include, as backup
documentation, copies of the print vendor invoices (or detailed EDI invoicing
files), the total of which shall agree with the Supplier’s invoice total, (b)
will be calculated in accordance with the sample variance report provided in
Schedule 7.6.2, and (c) will take into account any prior invoices for such
materials. Customer will pay Supplier’s invoice in accordance with the other
terms of this Agreement. All such printed components shall be owned by the
Customer.     7.6.3   Supplier will include Customer-owned printed components,
invoiced at the prices set forth in Schedule 10.1, in its invoices of
Manufactured Services to Customer, which Customer will pay in accordance with
the other terms of this Agreement.

10



--------------------------------------------------------------------------------



 



  7.6.4   [*****] following the end of each calendar month, Supplier will
calculate the sum of the dollar amounts of printed components included in its
invoices of Manufacturing Services to Customer for the month and issue a credit
memo or check to Customer for the difference between the sum of the calculated
amount and the amount invoiced under Section 7.6.2.     7.6.5   Supplier shall
conform to all performance standards set forth on Schedule 7.6.1 with respect to
the ordering of printed components on the behalf of Customer to the extent
consistent with Prevailing Practices. Subject to Section 5.6, if Supplier fails
to meet any such performance standards, Supplier shall be responsible for all of
Customer’s direct costs attributable to such failure.     7.6.6   Customer may,
for any reasonable business purpose, at any time elect to order printed
components and pay printed component vendors directly. In the event Customer
elects to order printed components itself and pay printed component vendors
directly under the foregoing provisions, (a) Supplier will cease including the
cost of Customer-supplied printed components in its invoices of applicable
finished product to Customer as of the effective date of such change,
(b) Customer’s shall provide Supplier with [*****] days written notice of its
intention to implement this change, (c) Customer shall reimburse Supplier for
any one-time costs of removing such service from the scope of this Agreement
(e.g., redundancy costs), and (d) Supplier and Customer shall agree to a
reduction in the prices in Schedule 10.1 to equitably reflect the corresponding
decrease in Supplier’s ongoing costs.     7.6.7   Supplier will indemnify,
defend and hold harmless the Customer, and its parent, subsidiaries, affiliated
companies, its and their shareholders, officers, employees and agents from any
and all third party claims, demands, causes of action, liability, judgments,
damages, costs and expense (including reasonable attorney’s fees) asserted
against, imposed upon or suffered by such parties as a result of Supplier’s
failure to pay any amounts owed by Supplier to any printed component vendor
under this Section 7.6 when such amounts are due (provided Customer has paid
such amounts to Supplier).



8.0   Product Quality:



  8.1   All HDFDs shall conform to the Input Material for such HDFD provided by
Customer.     8.2   The quality of the HDFDs manufactured by Supplier, and the
Specific Related Services provided by Supplier to Customer shall (a) conform to
the standards set forth in the relevant industry manual and (b) conform to the
AQL standards set forth in Schedule 8.2.

11



--------------------------------------------------------------------------------



 



  8.3   Supplier will perform such inspections as are called for on Schedule 8.2
and shall certify and send the written results of all such inspections to
Customer for the previous calendar month within seven Working Days of the end of
such month.     8.4   For purposes of this Agreement, an “Epidemic Multiple
Defectives Event” (or “EMDE”) shall be deemed to have occurred if either (a) at
least [*****]% or (b) more than [*****] of the HDFDs of any given Order(s)
exhibit the same type of defect, in which said defect renders the HDFDs not
merchantable or fit for their intended purpose (such defective HDFDs, “Epidemic
Multiple Defectives”) and (i) senior management of Supplier actually learns of
such defect, or (ii) Customer promptly notifies Supplier in writing providing
reasonable particulars of such defect. In the event of an EMDE, Supplier in
accordance with usual Customer procedures, shall immediately make available a
non-defective replacement of the defective HDFDs to the applicable distributor,
retailer and/or other customer who purchased any such defective copies, at
Supplier’s sole cost and expense. In such event, Customer agrees to use
reasonable efforts to determine the extent of the problem among its customers,
to assist Supplier in resolving any problems with Epidemic Multiple Defectives
in order that Supplier may provide replacement HDFDs promptly and to assist in
Customer’s mitigation of any negative effects on Customer.



9.0   Key Failures.



  9.1   A “Key Failure” is an occurrence of any of the events identified as a
“KPI Repeated Failure Event” on Schedule 9.1 of this Agreement. As soon as it
becomes aware of a Key Failure, Customer or Supplier shall notify the other of
the Key Failure, specifying the nature of the Key Failure and the data sources
used to identify such Key Failure (each such notice is a “Failure Notice”).    
9.2   Any Key Failure which is not cured in accordance with this Section 9.2 is
an “Uncured Key Failure,” provided that Customer has provided Supplier (or
Supplier has provided Customer) with an associated Failure Notice within [*****]
days of the Key Failure. A Key Failure which is cured under this Section 9.2
shall not relieve Supplier of any other remedies to which Customer may be
entitled under Section 6.11 or Section 10.7 of this Agreement. In order to cure
a Key Failure, Supplier must do each of the following:



  9.2.1   Within seven calendar days of receipt of a Failure Notice identifying
such Key Failure from Customer, or delivery of a Failure Notice by Supplier,
after consultation with Customer, provide to Customer a detailed, written
correction action plan (“CAP”), with defined and traceable milestones, metrics
and timelines which address the causes of the Key Failure and describes how
Supplier will monitor and manage the relevant business practices/processes to
ensure that the causes of the Key Failure are successfully addressed;

12



--------------------------------------------------------------------------------



 



  9.2.2   During the six-week period following the date of Supplier’s receipt or
sending of the Failure Notice (the “Cure Period”), on each Tuesday, provide
Customer with a written report describing the progress on the CAP and any Key
Failures during the preceding Work Week (ending on the immediately preceding
Saturday); and



  9.3   By the end of the Cure Period, successfully address the causes of the
Key Failure, and provide Customer with a written report of the relevant business
practices/process implemented.



  9.3.1   The effects of Key Failures and Uncured Key Failures shall be as
follows:     9.3.2   On the first Uncured Key Failure with respect to which
Supplier has received or delivered a Failure Notice during any [*****]-year
period, Customer shall have the right, as Supplier’s sole liability and as
Customer’s sole remedy for such Key Failure(s), to source up to [*****]% of the
Manufacturing Services with any other entity or entities for a period of [*****]
months.     9.3.3   On the second Uncured Key Failure with respect to which
Supplier has received or delivered a Failure Notice during any [*****]-year
period, Customer shall have the right, as Supplier’s sole liability and as
Customer’s sole remedy for such Key Failure(s), to source up to [*****]% of the
Manufacturing Services with any other entity or entities for a period of [*****]
months, or for an additional [*****]-month period in the event that Customer is
then-currently exercising a prior sourcing right under any sub-section of
Section 9.3.     9.3.4   Notwithstanding Section 9.3.2, if two Key Failures
under “Production” or “Delivery” on Schedule 9.1 with respect to which Supplier
has received or delivered a Failure Notice occur between August 15th and
November 30th of the same calendar year, whether cured or not, Customer shall
have the right, as Supplier’s sole liability and as Customer’s sole remedy for
such Key Failure(s), to source up to [*****]% of the Manufacturing Services with
any other entity or entities for a period of [*****] months, or for an
additional [*****]-month period in the event that Customer is then-currently
exercising a prior sourcing right under any sub-section of this Section 9.3.    
9.3.5   If three Key Failures of the same category (e.g., EMDE) with respect to
which Supplier has received or delivered a Failure Notice occur during any
rolling [*****]-year period, whether cured or not, Customer shall have the
right, as Supplier’s sole liability and as Customer’s sole remedy for such Key
Failure(s), to either (a) source up to [*****]% of the Manufacturing Services
with any other entity or entities for the remainder of the Term, or
(b) terminate this Agreement.

13



--------------------------------------------------------------------------------



 



  9.3.6   On the fourth Key Failure with respect to which Supplier has received
or delivered a Failure Notice during any rolling [*****]-year period, whether
cured or not, Customer shall have the right, as Supplier’s sole liability and as
Customer’s sole remedy for such Key Failure(s), to source up to [*****]% of the
Manufacturing Services with any other entity or entities for a period of [*****]
months, or for an additional [*****]-month period in the event that Customer is
then-currently exercising a prior sourcing right under any sub-section of this
Section 9.3.     9.3.7   On the fifth Key Failure with respect to which Supplier
has received or delivered a Failure Notice during any rolling [*****]-year
period, whether cured or not, Customer shall have the right, as Supplier’s sole
liability and as Customer’s sole remedy for such Key Failure(s), to either (a)
source up to [*****]% of the Manufacturing Services with any other entity or
entities for the remainder of the Term, or (b) terminate this Agreement.    
9.3.8   For purposes of clarity, the parties agree that (a) Customer shall never
have a right to source any more than [*****]% under the provisions of
Sections 9.3.1, 9.3.2, 9.3.3 and 9.3.5, and (b) where the provisions of more
than one sub-section of Section 9.3 would provide Customer with a remedy with
respect to any new Key Failure event, Customer may elect only one of such
remedies. In addition, to the extent that an event that would constitute a Key
Failure under “Quality” or “Multiple Defective” on Schedule 9.1 is uncured and
continuing during the applicable Cure Period, such event may not constitute
another Key Failure until the end of the applicable Cure Period in accordance
with Section 9.2.     9.3.9   Customer’s right to invoke any remedy available to
Customer with respect to a particular event under the provisions of any
sub-section of Section 9.3 shall be exercised, if at all, in writing and within
[*****] days after the date upon which such right first accrues to Customer
(e.g., at the end of the cure period or on the occurrence of a Key Failure and
receipt of a Failure Notice, as applicable), and any period of loss of exclusive
volume under any sub-section of Section 9.3 shall commence upon such date,
except in the case where a period of loss of exclusive volume under any
sub-section of this Section 9.3 is currently running, in which case the new
period shall commence upon the expiration of the current period.     9.3.10   In
the event that Customer exercises any right to source any volumes with third
parties under any sub-section of this Section 9.3, Customer shall provide
Supplier with timely notice of such third-party sourcing, and Supplier’s
capacity commitments under this Agreement shall be reduced by the amount of such
third-party sourcing. Upon the conclusion of any period in which Customer has
elected to outsource exclusive volume pursuant to Sections 9.3.1 through 9.3.6,
such exclusive volume shall automatically revert to Supplier. If Customer elects
to source [*****]% of the Manufacturing Services with another entity or entities
for the

14



--------------------------------------------------------------------------------



 



      remainder of the Term under Section 9.3.4 or Section 9.3.6, Supplier shall
be relieved of its capacity commitments under this Agreement for the remainder
of the Term.



  9.4   Notwithstanding any other provision of this Agreement, any failure of
Supplier to perform any of its obligations under this Agreement shall not be
considered a default, breach, Key Failure or Uncured Key Failure to the extent
that such failure is caused by (a) any Customer breach of, or noncompliance
with, this Agreement; (b) the failure of Customer to timely provide any
consents, approvals, instructions or assistance required hereunder; or (c) any
Customer breach of, or noncompliance with, the Transition Services Agreement,
the CD Manufacturing Agreement, the U.S. Distribution Agreement or the Asset
Purchase Agreement.



10.0   Pricing, Rebate:



  10.1   Base Pricing of Manufacturing Requirements



  10.1.1   Schedule 10.1.1 contains calendar year 2005 pricing for the
manufacture of HDFDs (“HDFD Pricing”). In the event that HDFD Pricing for 2005
has not been agreed upon before the Effective Date, the procedures set forth in
Section 10.1.2 (but notwithstanding Section 10.1.2.1, before December 1, 2005)
will be used to establish HDFD Pricing for 2005.     10.1.2   Customer and
Supplier will follow the procedure described in subsections 10.1.2.1 through
10.1.2.4 below to establish the HDFD Pricing from time to time.        
10.1.2.1 Customer may, at any time other than between [*****] of any year, and
no more often than [*****] month period, notify Supplier that it wishes to
establish or re-establish the market price for HDFDs (the “Market Pricing
Notice”). At the time of delivery of such Market Pricing Notice, or within ten
(10) days thereof, Customer shall submit to Supplier, in writing, the Market
Pricing Information, and will make available to Supplier (and to any arbitrator
selected under Section 10.1.2.6) copies of the quotations upon which such Market
Pricing Information is based (subject to Section 10.1.2.2).        
10.1.2.2 “Market Pricing Information” means the individual prices for each type
of HDFD then set forth on Schedule 10.1, obtained within [*****] days of the
Market Pricing Notice from [*****] identified Qualified HDFD Manufacturers,
based on an annual volume of at least [*****]% of Customer’s HDFD volume in the
twelve-month period prior to the Market Pricing Notice and on order lot sizes
and lead times similar to Customer’s, unless the lower of such prices is less
than [*****] multiplied by the higher of such prices, in which case the Market
Pricing Information must include [*****] prices for each HDFD format obtained
within [*****] days of the Market Pricing Notice from three Qualified

15



--------------------------------------------------------------------------------



 



      HDFD Manufacturers, such prices based on an annual volume of least
[*****]% of Customer’s HDFD volume in the prior twelve-month period and on order
lot sizes and lead times similar to Customer’s. At Supplier’s request, Customer
must show Supplier written proposals received from Qualified HDFD Manufacturers.
Customer at its discretion may redact information on such written proposals that
would reveal the identity of the Qualified HDFD Manufacturers prior to providing
them to Supplier, and Supplier shall not be entitled to retain copies of such
proposals.

      10.1.2.3 Intentionally deleted.         10.1.2.4 The Supplier shall have
five (5) business days after receipt of the Market Pricing Information to object
to such Market Pricing Information, provided the only grounds for such objection
can be that the Proposed Prices do not meet the parameters required by the
definition of Market Pricing Information. If Supplier makes such an objection
the matter shall be subject to arbitration as set forth in Section 10.1.2.6
below.         10.1.2.5 For each type of HDFD, the average of each Qualified
HDFD Manufacturer’s price, as included in the Market Pricing, for such HDFD type
(“Average Market Prices”) shall become the effective HDFD Pricing (and be
reflected on Schedule 10.1) on the 30th day after the delivery of the Market
Pricing Information (such 30th day, the “Market Price Reset Date”). If an
arbitration under Section 10.1.2.6 is still pending on such 30th day, on the
date the arbitrator makes a final determination of such dispute, the Average
Market Prices (as determined by such arbitrator) shall be retroactively
effective as of the Market Price Reset Date.         10.1.2.6 For purposes of
resolving a dispute under this Section 10.1.2, AAA procedures shall not be used
and (A) the arbitrator shall be a single person who shall be a CPA currently in
practice at a national accounting firm which firm shall be selected by the
parties mutually, and which shall be asked to name the person to so act,
(B) there shall be no discovery other than under Section 10.1.2.2, (C) Supplier
shall present its evidence that the prices proposed by Customer under
Sections 10.1.2.1 and 10.1.2.2 (“Proposed Prices”) do not meet the parameters of
the definition of Market Pricing Information, with a copy to Customer;
(D) Customer shall have ten business days thereafter to respond to Supplier’s
submission; (E) the arbitrator shall rule within ten business days thereafter on
all issues, or may during such period require either party to obtain and provide
additional Proposed Prices; (F) any additional Proposed Prices obtained by order
of the arbitrator shall be averaged by the arbitrator with all other Proposed
Prices which the arbitrator determines meet the parameters of the definition of
Market Pricing Information (the resulting average, the “Revised Average Market
Prices”) and (G) the arbitrator shall set the Revised Average Market Prices as
the new HDFD Pricing. The cost of such procedure shall be shared equally by
Customer and Supplier.

16



--------------------------------------------------------------------------------



 



      10.1.2.7 In the event neither party timely invokes the arbitration
provisions of this Section 10.1.2, as required in the time frame described in
Section 10.1.2.4, the Average Market Prices based on the Market Pricing
Information as provided by Customer shall be the new HDFD pricing effective as
of the Market Pricing Reset Date.         10.1.2.8 Notwithstanding the foregoing
provisions of this Section 10.1.2, Supplier will not charge Customer prices for
HDFDs higher than the prices that Supplier is paying third-party suppliers for
similar volumes of HDFDs on similar terms. Customer may audit Supplier’s records
of the prices paid to third-party suppliers of HDFDs, in the manner described in
Section 23.     10.1.3   Prices for all Manufacturing Services other than the
manufacture of the HDFD itself (which shall be determined as set forth in
Section 10.1.2) will be equal to the Supplier’s cost (unless a no charge item as
described herein, particularly in Section 7.0). In the event Supplier has third
parties provide any such Manufacturing Requirement (i.e. other than the
manufacture of the HDFD itself), the price to Customer will be equal to
Supplier’s cost (i.e. the price from third parties). In the event Supplier
provides such Manufacturing Service from its Installed Capacity, Supplier and
Customer will follow the process described in Section 10.5 to establish a price
for said Manufacturing Service.     10.1.4   The Parties agree that Supplier
will not charge, and Customer will not pay for, any service or activity that is
not listed on Schedule 10.1.1, agreed pursuant to Section 10.1.2, or elsewhere
referenced in this Agreement unless Customer has approved such services and any
charges in writing.     10.1.5   The parties may change the market-based pricing
mechanism set forth in Section 10.1.2 to a cost-based formulation upon the
mutual written agreement of the parties, and the parties shall discuss such a
transition in good faith if requested by either party.



  10.2   Supplier shall invoice Customer each Working Day upon shipment and
subject to Section 6.13, Customer shall pay all invoices within [*****] calendar
days of receipt of invoice. Such invoices shall reflect the prices contemplated
by Sections 10.1.1 and 10.1.3, or as may be agreed upon by the Parties pursuant
to Sections 10.1.2 and 10.5.



  10.2.1   Customer shall pay interest on any amounts (excluding those disputed
in good faith, including without limitation, where the late payment is the
results of Supplier’s action or inaction, e.g. Supplier’s warehouse receipt does
not match Supplier’s invoice) past due under this Agreement at a monthly rate
equal to the lesser of (a) the London Interbank Offered Rate (“LIBOR”) + 0.5% or
(b) the maximum rate permitted by law.

17



--------------------------------------------------------------------------------



 



  10.2.2   If Customer becomes delinquent in the payment of any amount under
this Agreement (excluding amounts disputed in good faith) in excess of ,[*****]
Supplier shall have the right to suspend some or all shipments hereunder pending
such payment, and any such failure to make shipments will not be a default,
breach, EMDE, Key Failure or Uncured Key Failure under this Agreement and will
not entitle Customer to terminate this Agreement or to any other damages or
remedy.     10.2.3   In the case of a disputed invoice, Customer will pay the
undisputed amount of the invoice and Customer and Supplier will work together in
good faith to resolve the disputed amount. In the event an agreement cannot be
reached on the disputed amount within 30 days of the invoice due date, either
Supplier or Customer may submit the matter to arbitration as provided in
Article 14.0 “Dispute Resolution” to resolve the disputed amount, but without
the need for or right to preliminary discussions provided for in Article 14.0.
Upon resolution of the dispute, Customer will pay the Supplier the amount, if
any, determined to be due to Supplier.



  10.3   [Intentionally deleted]     10.4   All prices will be FCA (INCOTERMS
1990) from Supplier’s (or its subcontractor’s) manufacturing location. Subject
to the terms and conditions of the U.S. Distribution Agreement, (a) Customer
will have the right to select all carriers and will pay all associated freight
costs, and (b) Supplier will coordinate with such carriers and make appropriate
arrangements for pick-ups on Customer’s account. However, if sourced from a
manufacturing location that has a higher transportation cost than if produced at
the Preferred Provider’s location, Supplier will issue a credit to Customer
equal to the additional costs to deliver the product to the Customer
Distribution Center. Supplier will use normal and customary efforts to obtain
the lowest and best price from any third party providers.     10.5   In the
event a Manufacturing Service which is not listed on Schedule 10.1 (and is not
for the manufacture of HDFDs, which shall be priced under Section 10.1.2) is
required by Customer or any Universal Music Group member, the following
procedure will be followed by Customer and Supplier to establish a price for
said Manufacturing Services if to be provided by Supplier directly (not through
subcontractors).



  10.5.1   Customer will request the Manufacturing Service from Supplier in
writing.     10.5.2   Within [*****] Working Days of receipt of a written
request described in Section 10.5.1 above from Customer, Supplier will propose a
price equal to[*****]. Supplier will supply documentation to Customer that
supports the calculation of its proposed price.     10.5.3   Customer may accept
or reject Supplier’s proposed price.

18



--------------------------------------------------------------------------------



 



  10.5.4   In the event Customer accepts Supplier’s proposed price, such
Manufacturing Service and associated price shall be added to Schedule 10.1.    
10.5.5   In the event Customer rejects Supplier’s proposed price, Customer may
audit the documentation supporting the calculation of Supplier’s proposed price.
[*****]. All of the foregoing information constitutes trade secrets of Supplier,
unless otherwise publicly disclosed by Supplier.     10.5.6   Following the
completion of Customer’s audit, parties will meet and engage in good faith
negotiations concerning Supplier’s proposed price. In the event an agreement
cannot be reached on the proposed price within [*****] days of Supplier’s
proposal of a price, either Supplier or Customer may invoke Article 14.0
“Dispute Resolution” to determine the price for a configuration or service not
contained in Schedule 10.1, provided that solely for purposes of resolving
disputes under this Section 10.5, AAA procedures shall not be used and: (A) the
arbitrator shall be a single person who shall be a CPA currently in practice at
a national accounting firm which firm shall be selected by the parties mutually,
and which shall be asked to name the person to so act, (B) there shall be no
discovery (other than that which has occurred pursuant to Section 10.5.5),
(C) each party shall submit, on the tenth business day after the arbitrator is
named, its proposed price and any support it has for the price as proposed
(including, e.g., any documentation submitted under Section 10.5.2 and the
results of any audit under Section 10.5.5), and (D) the arbitrator shall choose,
within ten business days of the submissions under clause (C) between the price
proposed by Supplier and the price proposed by Customer, without change,
addition or deletion, based on which price is closer (in the arbitrator’s view,
as informed by the documents submitted pursuant to clause (C)) to Supplier’s
[*****]. Once such price is determined, such Manufacturing Service and
associated price shall be added to Schedule 10.1.     10.5.7   In the event
Customer objects to Supplier’s proposed price for new Manufacturing Services,
but there is no mutual agreement and neither party refers the matter to
arbitration in accordance with this Section 10.5 within [*****] days of
Supplier’s proposal of a price, Supplier’s proposal shall be deemed rejected and
Customer shall not be required to use Supplier for such Manufacturing Services.



  10.6   The Parties agree and understand that subsequent to the Effective Date,
but within the Term of this Agreement, Customer may have access to HDFD
manufacturing volumes other than for Universal Music Group Manufacturing
Requirements, including volumes (a) from non-Universal Music Group companies or
labels with which it currently has no written agreements; (b) for sale in
countries or territories not in the United States and not included as European
Territories under the European Agreement; (c) for sale by Universal Music
Group’s special

19



--------------------------------------------------------------------------------



 



      markets/special products business unit through non-traditional
distribution outlets; and (d) Manufacturing Requirements of a party who becomes
a Universal Music Group member by acquisition after the Effective Date to the
extent and for the period that such Manufacturing Requirements are contractually
committed to a third party as of the date of signing of the relevant acquisition
agreement. All and any such HDFD manufacturing will be hereafter referred to as
“Incremental Volumes”. For purposes of clarity, an example of such Incremental
Volumes would include, but not be limited to, HDFD s manufactured pursuant to a
future P&D Agreement.

      On each occasion on which Customer gains access to any Incremental Volumes
which could be placed under this Agreement (i.e., volumes to be sold within the
United States), Customer shall notify Supplier of the volumes, terms,
conditions, and any other relevant information related to such Incremental
Volume necessary for Supplier to prepare a proposal to supply such Incremental
Volume to Customer (each such notice, an “Incremental Volume Offer”). Within
[*****] of its receipt of an Incremental Volume Offer, Supplier must advise
Customer of its interest in supplying such Incremental Volume which is the
subject of the Incremental Volume Offer, and set forth in such acceptance its
proposal all the necessary terms for such acceptance, which shall include all
the terms set forth in the Incremental Volume Offer (each such acceptance, the
“Supplier Incremental Volume Proposal”). Supplier’s decision not to submit, or
its failure to provide a Supplier Incremental Volume Proposal within the
[*****], shall mean that, notwithstanding Section 4.1, Customer may take the
Incremental Volume subject to the Incremental Volume Offer to any entity.    
    [*****]         Without limiting Supplier’s obligations to meet the
standards set forth in this Agreement, within [*****] days of the end of each
quarter, Supplier will provide Customer a credit equal to [*****]% of the total
amount of all invoices paid in such quarter as compensation for defectives. In
the event either of the Parties can reasonably demonstrate that the long term,
average defective rate is materially different than [*****]% of manufactured
HDFDs, the Parties agree to conduct good faith negotiations to establish a
different percentage as a basis to compensate Customer for defective
manufacturing. The foregoing remedy shall be Supplier’s sole liability for
defective units, and Customer’s sole remedy, except as set forth in Section 8.4
and Article 9.     10.7   [Intentionally deleted]     10.8   [Intentionally
deleted]     10.9   [Intentionally deleted]



11.0   [Intentionally deleted]

20



--------------------------------------------------------------------------------



 



12.0   Representations of the Parties



  12.1   Representations of Supplier:         As of the Effective Date, and at
all times during the Term, Supplier represents and warrants as follows:



  (A)   Supplier is a valid existing limited liability company and in good
standing under the laws of the State of Delaware. Supplier has the corporate
power and authority required to carry on its activities as they are now
conducted.     (B)   Supplier has full legal right and corporate power, without
the consent of any other person to execute, deliver and to perform its
obligations under this Agreement.     (C)   All corporate and other actions
required to be taken by Supplier to authorize the execution, delivery and
performance of this Agreement and all transactions contemplated hereby have been
duly and properly taken. No consent, approval or authorization of, or filing of
any certificate, notice application, report or other document with any
governmental authority is required on the part of Supplier in connection with
the valid execution and delivery of this Agreement or the performance by
Supplier of any of its obligations hereunder.



  12.2   Representations of Customer and Parent:         As of the Effective
Date, and at all times during the Term, Customer represents and warrants as
follows:



  (A)   It is a valid existing corporation and in good standing under the laws
of its state of incorporation. It has the corporate power and authority required
to carry on its activities as they are now conducted.     (B)   It has full
legal right and corporate power, without the consent of any other person to
execute, deliver and to perform its obligations under this Agreement.     (C)  
All corporate and other actions required to be taken by it to authorize the
execution, delivery and performance of this Agreement and all transactions
contemplated hereby have been duly and properly taken. No consent, approval or
authorization of, or filing of any certificate, notice application, report or
other document with any governmental authority is required on the part of it in
connection with its valid execution and delivery of this Agreement or the
performance by it of any of its obligations hereunder.     (D)   Customer has
the right to authorize Supplier to perform the Manufacturing Services on
Customer’s behalf as contemplated by this Agreement.

21



--------------------------------------------------------------------------------



 



  12.3   Warranty Disclaimers:         EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, ALL WARRANTIES AND CONDITIONS, WHETHER EXPRESS OR IMPLIED BY STATUTE,
COMMON LAW OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT) ARE
HEREBY EXCLUDED.



13.0   Termination:



  13.1   This Agreement may be terminated:



  (a)   By mutual written consent of the parties at any time;     (b)   By
Customer pursuant to Section 9.3.4 or Section 9.3.6;     (c)   In the event
there is a Change of Control during the Term of this Agreement, notwithstanding
any other provision of this Agreement, Customer may terminate this Agreement
upon 90 calendar days written notice to Supplier, which notice must be provided
within three months of Supplier’s written notice to Customer of such Change of
Control;     (d)   By Customer, in the event Supplier is adjudged insolvent,
makes a general assignment for the benefit of its creditors, effects a voluntary
or compulsory liquidation or dissolution, files a petition for relief under
applicable bankruptcy or insolvency law or a receiver is appointed on account of
Supplier’s insolvency; or     (e)   By Customer, if Supplier has materially
breached its obligations under Section 5.5 or Section 27, without cure (after
written notice by Customer and reasonable opportunity to do so) of such
breaches, [*****] or more times in any [*****]-month period. For the purposes of
this Section 13.1(e), “cure” shall mean undertaking the same cure process as is
set forth in Sections 9.2.1 through 9.2.3 for Key Failures. For purposes of this
Section 13.1(e), “material breach” shall mean that such breach resulted in a
material loss to Customer’s property (e.g., a master).     (f)   By Customer, if
Supplier has materially breached its obligations under Section 18 (with respect
to assignment to a Competitor), without cure (after written notice by Customer
and reasonable opportunity to do so) of such breaches.



  13.2   Upon any termination or expiration of this Agreement, all of the
provisions of this Agreement will terminate, except for the following
provisions, which will survive in perpetuity: Sections 13.2, 13.3, 14.0, 15.0,
20.0, 21.0, 24.0 and 31.0. No termination or expiration of this Agreement will
relieve Customer or Supplier of any payment obligations outstanding at the time
of such termination or expiration.

22



--------------------------------------------------------------------------------



 



  13.3   At the expiration of the Term or upon earlier termination, Customer
will be entitled to repossess all of its manufacturing and packaging components
(e.g. tapes, paper parts, packaging, etc.) provided by it to Supplier over the
Term. Supplier will pack such parts appropriately and make them available for
pick up by Customer with a clear dispatch and content note per shipment in
agreement with Customer. Customer commits to take back such components within
120 days after the expiration of the Term or earlier termination. Customer shall
reimburse Supplier for any direct out-of-pocket packaging, retrieval or storage
costs incurred by Supplier for this service during this period, unless Customer
terminated this Agreement pursuant to Section 9.3.4, 9.3.6 or 13.1(e).    
13.4   Upon any termination of this Agreement, Customer may elect to exclude the
HDFD volumes under this Agreement from its Distribution Requirements (as such
term is defined in the U.S. Distribution Agreement) under the U.S. Distribution
Agreement, by written notice to Supplier of such election within 90 days of such
termination.



14.0   Dispute Resolution:       During the pendency of any dispute, the
Agreement shall continue to be in force and the Parties shall abide by all terms
of the Agreement. Any dispute concerning the interpretation of this Agreement or
any party’s performance under any provision of this Agreement (including,
without limitation, any dispute regarding a proposed increase to the prices set
forth on Schedule 10.1 pursuant to Section 5.8 or 5.10) shall be discussed by
the parties, and if the parties are unable to reach agreement concerning such
matter, it shall be submitted to arbitration in accordance with the then-current
commercial arbitration rules of the American Arbitration Association (“AAA”).
The number of arbitrators selected shall be three. Each party shall select one
arbitrator and the two arbitrators selected shall select the third arbitrator.
The arbitration shall take place in the City of New York. Judgment upon any
arbitration award may be entered in any court of competent jurisdiction.
Arbitration shall occur over consecutive business days and in no event shall an
arbitration procedure continue for more than two weeks. This Agreement shall be
enforced and interpreted under the laws of the State of New York, without regard
for its conflicts of laws rules or choice of law principles.



  14.1   Notwithstanding the foregoing, either party may pursue the remedy of
specific performance of any provision contained herein, or seek a preliminary or
permanent injunction against the breach of any such provision or in aid of the
exercise of any power granted herein, or any combination thereof, in any court
having jurisdiction thereof without resort to arbitration.     14.2   In the
event of any arbitration between the parties hereto with respect to any of the
transactions contemplated herein or the subject matter hereof, the prevailing
party shall, in addition to such other relief as the arbitrators may award, be
entitled to recover reasonable attorney’s fees, expenses and costs of
investigation, all as actually incurred, including without limitation,
attorneys’ fees, expenses and

23



--------------------------------------------------------------------------------



 



      costs of investigation incurred in any case or proceeding under any
bankruptcy, insolvency or reorganization proceeding.       The non-prevailing
party shall bear the cost of such arbitration.



15.0   Retention of Rights:       All Input Materials and other source and
graphic materials provided by Customer in connection herewith, and all rights
therein, shall remain the exclusive property of Customer. All work product
produced hereunder specifically and solely for Customer and for incorporation
into Customer HDFDs, artwork or other materials, from its inception, will be
considered a “work made for hire” for Customer, which entitles Customer to,
among other things, the copyright and all other rights, title and interest
therein and such work product shall be and remain the sole property of Customer.
Customer shall not provide Supplier with any original or irreplaceable materials
under this Agreement. Notwithstanding the above, to the extent Customer
nevertheless provides Supplier with any such original or irreplaceable
materials, Supplier shall use commercially reasonable efforts to ensure the
safety and security of such materials but shall not be liable for any damages
other than those specified in Section 21.1 below, in the event that such
materials are lost, damaged, destroyed or stolen.   16.0   Binding Effect and No
Other Agreements:       This Agreement constitutes the entire agreement between
the Parties on the subjects herein contained and supercedes, cancels and
terminates all other understandings between the parties with respect to the
subject matter hereof.   17.0   Amendments:       No modification of or
supplement to this Agreement shall be effective unless signed in writing by each
Party.   18.0   Successors and Assigns; Assignment:       The rights and
obligations of the Parties hereunder shall attach to their successors and
permitted assigns. Supplier shall have the right to assign this Agreement or any
of the rights granted to Supplier hereunder, including without limitation, the
right to assign any interests under this Agreement to (a) lenders providing
financing to Supplier from time to time and (b) to any third party acquiring all
or substantially all of Supplier’s assets or equity, provided that such third
party is not a Competitor and agrees in writing to assume all of Supplier’s
obligations hereunder. Except as provided in this Section 18.0, Supplier shall
not assign, or grant any lien or encumbrance on, any property of Customer
(including finished goods). Customer shall not have the right, without
Supplier’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, to assign this Agreement or any of the rights,
obligations or interests of Customer hereunder, in whole or in part, by
operation of law, pursuant to a change of control, or otherwise; provided,
however, that Customer shall have the right without Supplier’s consent to assign
its rights and obligations under this Agreement to any Affiliate of Parent or to
any third party acquiring all or substantially all of Customer’s

24



--------------------------------------------------------------------------------



 



    assets or equity, provided that (i) such Affiliate or third party agrees in
writing to assume all of Customer’s obligations hereunder, and (ii) Customer and
such third party have confirmed in writing to Supplier that (A) it
then-currently has Manufacturing Requirements substantially similar to or
greater than Customer’s then-current Manufacturing Requirements, and (B) its
then-current forecasts for Manufacturing Requirements for the remainder of the
Term are substantially similar to or greater than Customer’s then-current
forecasts for Manufacturing Requirements for the remainder of the Term.
Notwithstanding the foregoing, in the event a non-Affiliate third party acquires
all or substantially all of Customer’s assets or equity, such third party shall
thereafter only be bound by the purchase commitment in Section 4.1 for the
volume that is Customer’s and any other member of the Universal Music Group’s
volume (i.e., no Customer Affiliate not part of the Universal Music Group
immediately prior to the transaction shall be bound by this Agreement).

19.0   Compliance:       Any express or implied waiver by any Party of any
breach hereof by any other Party, including by any Party failing to notify any
other Party of a breach hereof by such other Party, shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure by such
other Party to comply with the terms and conditions of this Agreement,
notwithstanding any custom, practice or course of dealing to the contrary.  
20.0   Confidentiality:       Except as may be required by law, no Party shall
disclose to any third party any confidential information on business or
technology of any other party obtained in connection with this Agreement for
three years from the date of the disclosure of any such confidential information
without the prior written consent of the other Party. If goods purchased under
this Agreement are to be specifically fabricated for Customer, Supplier agrees
to keep confidential the processes, methods and designs used or applied in
producing each such item.   21.0   Indemnification:       Each Party (the
“Indemnifying Party”) hereto agrees to and does hereby indemnify, defend and
hold harmless, the other party and its parent, subsidiaries, affiliated
companies, and its and their shareholders, officers, employees and agents
(“Indemnified Party”) from any and all third party claims, demands, causes of
action, liability, judgments, damages, costs and expense (including reasonable
attorney’s fees) asserted against, imposed upon or suffered by an Indemnified
Party to the extent any such claims are caused by the Indemnifying Party’s
performance of this Agreement, including but not limited to any claims for
bodily injury, death or property damage, product liability and any infringement
of any proprietary right, patent, copyright or trademark.



  21.1   Supplier agrees to be expressly and solely responsible for any property
of Customer (including, without limitation, masters, components, paper parts,
etc.)

25



--------------------------------------------------------------------------------



 



      while such property is in the care or custody of or under the control of
Supplier or any subcontractor, whether or not such possession constitutes a
legal bailment, and in the event of any damage to or loss of such property while
in the possession of Supplier or any subcontractor, if the property is not an
original or irreplaceable item or items, Supplier shall promptly pay Customer
the full replacement value of such property or the costs to repair the damage or
restore the loss to any such property, as applicable, regardless of cause. If,
notwithstanding Section 15.0, Customer has provided Supplier or any
subcontractor with original or irreplaceable items which are damaged or lost
while in possession of Supplier or any subcontractor, Supplier shall be liable
only for the cost of repair or replacement as if the lost or damaged original
were a copy.



22.0   [Intentionally deleted]



23.0   Audit Rights:



  (a)   Customer shall have the right to inspect Supplier’s books and records
related to its performance under this Agreement, provided such right shall not
be exercised more than once per calendar year and provided, further, that any
information subject to a confidentiality agreement with a third party shall only
be subject to inspection by an independent third party auditor hired by Customer
that enters into a confidentiality agreement with Supplier that maintains the
confidentiality of third party information and permits the auditor to report on
Supplier’s performance to Customer. Such audits shall be performed with
reasonable advance written notice, during normal business hours, and in a manner
not disruptive of Supplier’s operations.     (b)   Supplier shall have the right
to inspect Customer’s books and records related to its performance under
Section 4.1 of this Agreement, provided such right shall not be exercised more
than once per calendar year and provided, further, that any information subject
to a confidentiality agreement with a third party shall only be subject to
inspection by an independent third party auditor hired by Supplier that enters
into a confidentiality agreement with Customer that maintains the
confidentiality of third party information and permits the auditor to report on
Customer’s performance to Supplier. Such audits shall be performed with
reasonable advance written notice, during normal business hours, and in a manner
not disruptive of Customer’s operations.



24.0   Notice:       All notices, requests, claims, demands and other
communications hereunder shall be in writing (in the English language) and shall
be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by courier service, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 24.0):

26



--------------------------------------------------------------------------------



 



     

  If to CUSTOMER:
 
   

  Universal Manufacturing & Logistics

  10 Universal City Plaza

  Suite 350

  Universal City, CA 91608

  Attn: Peter N. Scifres

  Fax: (818) 733-1125
 
   

  With a copy to:

  Universal Music Group

  2220 Colorado Blvd.

  Santa Monica CA 90404

  Attn: Executive Vice President Business & Legal Affairs

  Fax: (310) 865-9954
 
   

  If to SUPPLIER:
 
   

  Entertainment Distribution Company (USA) LLC

  360 Madison Avenue, Suite 500

  New York, NY 10017

  Attn: CFO

  Fax: (212) 253-4166
 
   

  and
 
   

  Entertainment Distribution Company (USA) LLC

  11360 Lakefield Drive

  Duluth, GA 30097

  Attn: CFO

  Fax: (770) 497-3992
 
   

  With copies to:
 
   

  Greenberg Traurig, LLP

  The Forum

  3290 Northside Parkway, Suite 400

  Atlanta, GA 30327

  Attn: James S. Altenbach, Esq.

  Fax: (678) 553-2445



25.0   Force Majeure:



  25.1   Notwithstanding any provision of this Agreement to the contrary,
Supplier shall not be liable for any damages incurred by Customer whatsoever, or
Late Order Fees, due to delays or failures in Supplier’s performance of its
obligations under this Agreement due to a Force Majeure Event, and such delays
or failures shall not be deemed a breach of this Agreement.

27



--------------------------------------------------------------------------------



 



  25.2   Immediately upon becoming aware of the Force Majeure Event, Supplier
will (a) use commercially reasonable efforts to end or circumvent the Force
Majeure Event, (b) keep Customer apprised of those efforts on a timely basis,
and (c) communicate with, coordinate with and assist Customer in resolving any
impact on Customer caused by the Force Majeure Event.     25.3   If a Force
Majeure Event continues for a period longer than [*****] days, then Customer
shall have the right to place Orders during the pendency of such Force Majeure
Event with other manufacturing companies, provided that (a) such Orders shall
not be for volumes in excess of the volumes Customer would ordinarily contract
for during such period, and (b) upon notice from Supplier that Supplier can
resume performance under the terms of this Agreement, Customer shall cease
placing such Orders with such third parties and place them with Supplier under
the terms of this Agreement.     25.4   Notwithstanding the [*****]-day period
in Section 25.3, if there would be no doubt in the mind of a reasonable person
that Supplier would be unable to resume performance under the terms of this
Agreement within [*****] days of the Force Majeure Event, then Customer shall
have the right to immediately seek the remedy provided under Section 25.3,
without waiting for the [*****]-day period to elapse; provided, however, that
Customer shall consult with Supplier and coordinate its activities with
Supplier’s in such circumstance.



26.0   Designated Person:       Customer and Supplier each agree that each will
designate a single organization, department, and/or person to be the primary
point of contact with the other with the ability to take action as may be
required pursuant to this Agreement.   27.0   Anti-Piracy:       Subject to
Section 5.7, Supplier agrees to either maintain, or obtain within 1 year of the
Effective Date of this Agreement and subsequently maintain, IRMA Anti-Piracy
Certification at all of its manufacturing locations during the term of this
Agreement, unless (i) IRMA ceases to provide this certification, or
(ii) Supplier obtains Customer’s written approval that it need not comply with
this section.   28.0   Press Aheads.       Supplier is prohibited without
Customer’s prior written approval from pressing ahead stock of Customer or from
retaining over-pressings or keeping stock of semi-finished product in
anticipation of future Customer orders.   29.0   Consents and Approvals:      
Neither Party shall unreasonably withhold, condition or delay any consents,
authorizations or approvals required under this Agreement.

28



--------------------------------------------------------------------------------



 



30.0   Employee Purchase Program:       Supplier and Customer will implement and
administer a mutually agreeable employee-purchase program.   31.0   Governing
Law:       The Agreement shall be governed by the laws of the State of New York
without giving effect to any applicable conflict of laws provisions.   32.0  
Counterparts:       This Agreement may be executed in one or more counterparts
(and by facsimile), all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.   33.0   Enforcement:  
    Customer shall be entitled to enforce the provisions of this Agreement on
behalf of each member of the Universal Music Group who places Orders with
Supplier. Customer shall be responsible for all actions or omissions by such
parties as if such actions or omissions were Customer’s hereunder.

                  Supplier       Customer
 
               
By:
  /s/ THOMAS COSTABILE       By:   /s/ MICHAEL OSTROFF                
 
               
Its:
  EVP & COO       Its:   EXECUTIVE VICE PRESIDENT

           
 
                Date: May 31, 2005       Date: May 31, 2005

HDFD Manufacturing Agreement (US)



--------------------------------------------------------------------------------



 



SCHEDULE 2.0
Definitions

The following capitalized terms shall have the meanings attributed to such terms
in the following subsections.

“Affiliate” means, as to any person or entity, any person or entity controlling,
under common control with or controlled by such person or entity.

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, by and
among Supplier, as purchaser, and UML and Universal Music and Video
Distribution, Corp., as sellers, dated May 9, 2005.

“Business Day” means any weekday on which banks in Los Angeles, California are
open.

“CD Manufacturing Agreement” means that certain U.S. CD Manufacturing and
Related Services Agreement, by and between Supplier and Customer, and entered
into on the Effective Date.

“Change of Control” means the acquisition by a Competitor, directly or
indirectly, and whether by sale, pledge, proxy agreement or otherwise, of
[*****]% or more of the voting or equity economic interests in Supplier, or the
sale of all or substantially all of Supplier’s assets to a Competitor, or any
acquisition by a Competitor of voting or equity economic interests in or assets
of Supplier that results in such Competitor owning or holding, as applicable,
[*****]% or more of the voting or equity economic interests in Supplier, or all
or substantially all of Supplier’s assets.

“Competitor” means any entity owned or controlled by a Major Music Company or
one of its Affiliates.

“Customer” means UMG Recordings, Inc. and, unless the context otherwise
requires, all other members of theUniversal Music Group, provided, however, that
where a notice, delivery or similar action on the part of “Customer” is required
in this Agreement such action may be taken by UMGRecordings, Inc. alone.

“Effective Date” means the effective date of this Agreement, June 1, 2005.

“European Agreement” means the International Manufacturing and Related Services
Agreement entered into as of the Effective Date between Supplier (through its
subsidiary, EDC Germany GmbH) and Universal International Music B.V., related to
the terms, conditions, obligations, remedies, and other related matters
concerning the purchase and supply of optical discs and related services for the
territories referenced therein (the “European Territories”).

“Facility Fixed Costs” means all fixed cost categories referred to in
Schedule 10.1.

“Force Majeure Event” means fire, flood, storm, earthquake, landslide, volcanic
activity or other acts of God; acts of terrorism or vandalism; riot, war, civil
disturbance or

 



--------------------------------------------------------------------------------



 



insurrection; strikes, lockout or other labor unrest; power, transportation,
Internet or other utility or carrier delays or outages, interference by any
governmental authority, or any other event(s) beyond the reasonable control of
Supplier.

“HDFD” means the following optical disc formats: (DVD-V, 5, 9, 10, 14 or 18;
DVD-A 5, 9, 10, 14 or 18; and SACD hybrid, non-hybrid 5 or 9).

“Installed Capacity” means any HDFD molding and disc printing capacity
(evaluated monthly and expressed as a rate per day) installed at a manufacturing
facility owned, controlled or managed by Supplier in the United States.

“Late Order Fee” is a dollar number equal to (a) the number of HDFDs Supplier is
obligated to ship in such Work Week pursuant to the terms of this Agreement
minus the number of HDFDs actually shipped in such Work Week, times (b) [*****].
For purposes of this definition, Excess Orders shall not be subject to a Late
Order Fee unless Supplier notifies Customer that it will fulfill such Excess
Orders and such Excess Orders thereafter become Workable Orders.

“Lost Inventory” shall be calculated on a component reference number by
component reference number basis (each such unique component a “Component”),
subtracting as of a particular date the Amount Used of such Components and the
Actual Inventory of such Component from the Amount Delivered, where (i) “Amount
Used” means the quantity of such Components manufactured by Supplier into
products prior to the particular date, (ii) “Amount Delivered” means the
quantity of such Components delivered by Customer’s vendor to Supplier (based on
receiving information supplied by Supplier) prior to the particular date, and
(iii) “Actual Inventory” means the quantity of such Components on-hand as
determined by a physical count as of the particular date.

“Major Music Company” means Sony BMG, EMI Group or Warner Music Group, or any of
their successors.

“Manufacturing Requirements” means, as applied to a member of the Universal
Music Group, (i) all requirements by the member of the Universal Music Group for
Manufacturing Services for its own account with respect to HDFDs to be sold or
further distributed within the United States or to be imported by Universal
Music Group members into the European Territory, and (ii) any requirements for
Manufacturing Services for a third party’s account with respect to HDFDs to be
sold or further distributed in the United States or to be imported by Universal
Music Group members into the European Territory for as long as any Universal
Music Group member has the unilateral contractual right to provide or control
the provision of the Manufacturing Services to such third party, provided that
such Universal Music Group member had such unilateral right as of the Effective
Date, excluding, however (A) third party HDFDs to be offered for sale through
the Universal Music Group special markets/special products business unit through
non-traditional distribution outlets, and (B) HDFDs to be marketed under third
party names and not for distribution by a member of the Universal Music Group.

 



--------------------------------------------------------------------------------



 



“Manufacturing Services” means HDFD mastering of Customer supplied files;
molding, printing, and assembling of HDFDs into designated configurations with
Supplier or Universal Music Group components; the Specific Related Services
described in Section 7 of the Agreement; and any service or activity priced
pursuant to Sections 10.1.1 or 10.1.2. The term “Manufacturing Services” means
any particular Manufacturing Service or, as the context may require, all
Manufacturing Services collectively.

“Maximum Weekly HDFD Orders” means the product of [*****] times the first Work
Week Forecast for such Work Week provided by Customer to Supplier pursuant to
Section 6.1. As an example, on April 1, 2005, the forecast would for the first
time include a Work Week Forecast for the Work Week commencing May 8, 2005;
assume that Work Week Forecast for May 8, 2005 shows a forecasted need of
[*****] million HDFDs. On April 8, 2005, the forecast again includes a Work Week
Forecast for the Work Week commencing May 8, now revised to show a forecasted
need of [*****] million HDFDs. The Maximum Weekly HDFD Orders for the Work Week
commencing May 8, 2005 is [*****], based on the first forecast provided by
Customer for such week.

“Parent” means Polygram Holdings, Inc.

“Preferred Provider” means JVC Disc America, unless and until Customer names
another entity as Preferred Provider pursuant to Section 5.4.

“Prevailing Practices” means the procedures, timeframes, service levels or
response times generally followed by UML during the 12 months prior to the
Effective Date.

“Qualified HDFD Manufacturer” means any manufacturer (a) capable of meeting
Universal Music Group’s Manufacturing Requirements at quality and service levels
substantially similar to those required by Customer under this Agreement;
(b) not affiliated with any Universal Music Group member; (c) with whom Customer
has an arm’s length relationship; and (d) whose quoted prices are based on
[*****].

“Ship” means making HDFDs available to the selected carrier for transportation
from the Supplier’s facilities and coordinating with and assisting such carrier,
in a manner consistent with Prevailing Practices, but does not include actual
transportation of the HDFDs from the Supplier’s facility.

“Spot Market Orders” means orders for Manufacturing Services that (i) originate
from a customer that Supplier supplies a small number of orders per year to and
in general does not have an ongoing relationship with; (ii) originate from a
customer for which Supplier does not provide ancillary services such as long
term component storage and promotional mailings; and (iii) are ordered in large
quantities, significantly greater than Customer’s average order size.

“Transition Services Agreement” means that certain Information Technology
Transition Services Agreement between Supplier and UML, dated as of May 31,
2005.

“UML” means Universal Music Group Manufacturing and Logistics, Inc.

 



--------------------------------------------------------------------------------



 



“Universal Music Group” means (i) Parent, (ii) Customer and (iii) each
subsidiary, sister company or Affiliate, directly or indirectly more than
[*****]% owned by Parent or Customer (or by any of their respective successors
or permitted assigns). For purposes of clarity, (i) no entity whose HDFDs are
distributed by a member of the Universal Music Group (but which is not directly
or indirectly more than [*****]% owned by Parent or Customer) shall be a member
of the Universal Music Group, and (ii) on the date on which an entity is no
longer directly or indirectly more than [*****]% owned by Parent or Customer or
their respective successors or permitted assigns, it shall cease to be a member
of the Universal Music Group.

“U.S. Distribution Agreement” means that certain Distribution and Related
Services Agreement, by and between Supplier and Customer, and entered into on
the Effective Date.

“Working Day” means those days as agreed by Customer and Supplier set forth at
the commencement of the Term as Schedule 2.11 hereto and updated weekly as
mutually agreed upon by Customer and Supplier in connection with the forecasts
provided under Section 6.1.

“Work Week” means a seven-day period commencing on each Sunday during the term
and ending at 11:59 p.m. the next Saturday (regardless of whether any day
therein is a Working Day or Business Day).

 



--------------------------------------------------------------------------------



 



     The following terms have the meanings set forth in the Sections indicated.

      Term   Section
AAA
  14.0
Agreement
  1.0
CAP
  9.2.1
Cure Period
  9.2.2
Customer
  1.0
Customer Counter Proposal
  10.1.2.3
Customer Response Period
  10.1.2.2
EMDE
  8.4
Epidemic Multiple Defectives
  8.4
Excess Order
  6.10
Failure Notice
  9.1
Indemnified Party
  21.0
Indemnifying Party
  21.1
Input Materials
  6.3
Key Failure
  9.1
Late Orders
  6.11
Market Price Reset Date
  10.1.2.
Market Pricing Notice
  10.1.2.
Market Pricing Information
  10.1.2.
Uncured Key Failure
  9.2
Order
  6.2
Parties
  1.0
Proposed Prices
  10.1.2
Revised Market Pricing Information
  10.1.2
Section 5.10 Notice
  5.10
Specific Related Services
  7.0
Specified Standards
  5.10
Supplier
  1.0
Supplier Pricing Information
  10.1.2.
Term
  3.1
Work Week Forecast
  6.1
Workable Orders
  6.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.11
Working Days

In each year, for the months of January through August, six (6) days in each
Work Week; and from September through and including December 24, seven (7) days
in each Work Week; and from December 25 through and including December 31, four
(4) days in each Work Week.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
Pre-Approved Subcontractors

      Entity   Type of Service
[*****]
  All

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7
Permitted Variances

All Workable Orders will be subject to variance by Supplier from the purchase
order quantity per the following schedule:

          Order Size   % Variance   Not to Exceed Up to 1,200   [*****]   N/A  
        1,201 to 5,000   [*****]   N/A   [*****]   N/A           5,001 to 50,000
  [*****]   N/A   [*****]   N/A           Over 50,000   [*****]   [*****]  
[*****]   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.6.1
Printed Component Ordering Procedures

New Release — Commercial/Deluxe

Initial Order



  •   Print requisition is received from the production office indicating
finished goods quantity.     •   Buyer orders print in the quantity of [*****]%
of the finished goods quantity; quantity ordered may be rounded up to the next
price break point if it makes economic sense.     •   Buyer sets reorder point
at [*****]% of finished goods quantity.

Reorders



  •   Reorders that will reduce on hand inventory below our reorder point will
create a demand for print. The buyer will do a net asset computation to
determine the quantity to be ordered? Reorder quantity = Reorder Point Quantity
+ FG Reorder Quantity - Printed Material On Hand.     •   The Reorder Point
Quantity is recalculated, and changed if applicable, each time the printed
material is reordered. Various factors including sales, finished goods
inventory, and market intelligence are considered when assessing Reorder Point
Quantities.

New Release — Limited Edition

Initial Order



  •   Print requisition is received from the production office indicating
finished goods quantity.     •   Buyer orders print in the quantity of [*****]%
of the finished goods quantity; quantity ordered may be rounded up to the next
price break point if it makes economic sense.     •   Buyer keeps the Reorder
Point Quantity at [*****]; printed material is only ordered on demand.

Reorders



  •   Printed material is only ordered when finished goods orders are received.
    •   Buyers order print in the quantity of [*****]% of the finished goods
quantity.

 



--------------------------------------------------------------------------------



 



New Release — Single

Initial Order



  •   Print requisition is received from the production office indicating
finished goods quantity.     •   Buyer orders print in the quantity of [*****]%
of the finished goods quantity; quantity ordered may be rounded up to the next
price break point if it makes economic sense.     •   Buyer sets reorder point
at [*****]% of finished goods quantity.     •   Reorders     •   Reorder
strategy is the same as New Release — Commercial/Deluxe.

Promotional

Initial Order



  •   Print requisition is received from the production office indicating
finished goods quantity.     •   Buyer orders print in the quantity of [*****]%
of the finished goods quantity; quantity ordered may be rounded up to the next
price break point if it makes economic sense.     •   Buyer keeps the Reorder
Point Quantity at [*****]; printed material is only ordered on demand.        
Reorders     •   Printed material is only ordered when finished goods orders are
received.     •   Buyers order print in the quantity of [*****]% of the finished
goods quantity.

DVD

Initial Order

Print requisition is received from the production office indicating finished
goods quantity.



  •   Buyer orders print in the quantity of [*****]% of the finished goods
quantity.     •   Buyer sets reorder point at [*****]% of finished goods
quantity.

Reorders



  •   Reorder strategy is the same as New Release — Commercial/Deluxe.

Immediate Change

     Selections less than three months past release date



  •   Use current Reorder Point

 



--------------------------------------------------------------------------------



 



Selections greater than three months past release date



  •   Determine average monthly sales; not to exceed [*****]. This calculation
will determine the Reorder Point Quantity to be used in the net asset
calculation.     •   The buyer will do a net asset computation to determine the
quantity to be ordered? Reorder quantity = (Difference between Printed Material
On Hand FG Reorder) + Reorder Point Quantity.

Running Change



  •   Use old components to completion.     •   New components are ordered using
the Immediate Change strategy.



--------------------------------------------------------------------------------

Notes:   Selections with release dates of greater then three month are subject
to the Reorder strategy.       Printed material suppliers may ship orders up to
[*****]% over or under the order quantity.

 



--------------------------------------------------------------------------------



 



Printed Component Ordering Guidelines – New Release

(Initial Manufacturing Ordering Date Through 90 Days After In-Store Date)

                              Vendor                 Contract         Initial  
    Scale     Order Types   Order quantity   Reorder Point   +/- %   Reorder
Qty.   New release-Commercial  
FG x [*****] rounded to next price break
  [*****]% of FG   [*****]   (A) New Release-Limited Edition  
FG x [*****] rounded to next price break
  on demand   [*****]   on demand New Release-Deluxe  
FG x [*****] rounded to next price break
  [*****]% of FG   [*****]   (A) New Release-Single  
FG x [*****] rounded to next price break
  [*****]% of FG   [*****]   (A) DVD  
FG x [*****]
  [*****]% of FG   [*****]   (F) Promo  
FG rounded to next price break
  none   [*****]   on demand   **Reorder  
na
  (B)   [*****]   (A) Immediate change  
(C) or (D)
  (B)   [*****]   (A) Running Change  
(E)
  (B)   [*****]   (E) BOX SETS  
LABEL SUPPLIED
  none   na   na



--------------------------------------------------------------------------------

    Footnote:   (A)   Reorder quantity = Reorder Point Quantity + FG Manufacture
Order Quantity – Printed Material On Hand (rounded up to next price break)   (B)
  Average Monthly FG Sales (for Selections > [*****] months old) up to [*****]  
(C)   Perform (B), then (A)   (D)   If Selection < [*****] months old, use
current established ROP   (E)   Use old component to depletion, then perform
(B), then (A)   (F)   DVD onhand – FG Manufacture Order Quantity + Reorder Point
= Reorder Quantity   **note:   once an order has a [*****] month life or
greater, it becomes a “Reorder” Order Type

 



--------------------------------------------------------------------------------



 



              New Reorder   Reorder Order Type   Point   Quantity  
Reorder
  (A) Normal Monthly Sales Trends   (D)
 
  (B) Sudden Upward Monthly Sales Trends   (D or E)
 
  (C) Sudden Downward Monthly Sales Trends   (D)



--------------------------------------------------------------------------------

(A)   Average Last [*****] Months FG Sales   (B)   (Average Last [*****] Months
FG Sales) x [*****] (for sudden upward sales trends over last [*****] months)  
(C)   (Average Last [*****] month FG Sales) x [*****] (for sudden downward sales
trends over last [*****] months)   (D)   FG Manufacture Order Quantity – PM
Onhand + New Reorder Point = Reorder Quantity (for reorder quantities < [*****]
(E) applies)   (E)   (FG Manufacture Order Quantity – PM Onhand + New Reorder
Point) x [*****] = Reorder Quantity

Notes:

Reorder points are not recalculated unless the previous calculation is more than
[*****] months old

Sudden trends (upward or downward) are defined as at least [*****]%
increase/decrease from month to month (last 3 month sales)

Reorder quantities will not exceed [*****]

Reorder quantities are rounded to the next price break unless that price break
quantity exceeds [*****] times the ROP

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.6.2
Monthly Print Purchase Price Variance Report

EDC Monthly Print Purchase Price Variance Report
For Month Ended xx/xx/xx

SCHEDULE 7.6.2

                                                          vendor   component
#   selection #   artist   title   super
label   mr co   invoice
#   invoice
date   Invoice
qty   per
unit
vendor
cost   total
vendor
cost   per
unit
std
cost   total std
cost   PPV Example                                                        
[*****]   [*****]   [*****]   [*****]   [*****]   [*****]   [*****]   [*****]  
[*****]   [*****]   [*****]   [*****]   [*****]   [*****]   [*****] [*****]  
[*****]   [*****]   [*****]   [*****]   [*****]   [*****]   [*****]   [*****]  
[*****]   [*****]   [*****]   [*****]   [*****]   [*****]                      
                                    Total                                      
                [*****]                                                        

Definitions:

per unit standard cost = print cost from vendor at [*****] print quantity plus
[*****]% obsolescence factor (the print cost included in the packaged price from
EDC)

per unit vendor cost = actual print cost from vendor

PPV = total standard cost — total vendor cost

     if negative, UML owes EDC

     if positive, EDC owes UML

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2
AQL Standards – Required Inspections

Audit Plan

Once per calendar month, Customer will have shipped to Supplier a quantity of
products (“Products” mean finished goods ready for sale to Customer’s customer)
not to exceed 300 individual items. The Products will be selected by Customer
from inventory lots which to the Customer’s best knowledge represent Products
manufactured by Supplier within the most recent 45 days.

Evaluation Process and criteria

Each individual Product will be evaluated by Supplier. Customer may observe the
evaluation process of up to 100% of the Products sent to Supplier, provided it
has given Supplier five Working Days notice of its intent to observe said
Evaluation Process. Supplier will evaluate each Product by all of the criteria
shown below, determining in each instance if the evaluation result is “Pass” or
“Fail”. The aforementioned collectively is the “Evaluation Process”.

                                  Pass/Fail (under                 minimum
specification =         Minimum   Fail; otherwise = Pass)         Specification
  (Yes = Pass)     Criteria   or Yes/No   (No = Fail)
1
  PI Sum 8 errors   <280    
2
  PO Errors     0      
3
  DC Jitter   <8.0%    
4
  Asymmetry   DVD-5 (55% to 85%)    

      DVD-9 (18% to 30%)    
5
  Radial Deviation (warp)   +/- 0.8°    
6
  Print on disc matches music on disc     Y/N      
7
  Disc matches printed components     Y/N      
8
  Print (colors, legibility, etc) on disc matches proof     Y/N      
9
  Wrap tight and neat     Y/N      
10
  No damage in print or jewel case     Y/N      
11
  Correct sticker(s)     Y/N      
12
  Stickers in correct position and orientation     Y/N      
13
  Correct and legible spine label     Y/N      
14
  Correct and readable barcode     Y/N      
15
  Correct tray color     Y/N      
16
  Correct disc position (multidisc sets)     Y/N      

Quality Level

“Fails” in Criteria 1. – 9. are Fatal Errors. In addition, if on any given
product there are 3 or more “Fails” in Criteria 10. – 16. that will also be
considered a Fatal Error for that product. The Quality Level will be the number
of products in the month with 1 or more Fatal Errors divided by the total number
of products evaluated in the month.

Minimum Acceptable Quality Level % (MAQL%)

The minimum acceptable Quality Level will be equal to the average results of the
first 500 Products evaluated following the Effective Date.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1
Key Failure Events (Manufacturing)

              Definition and   KPI Repeated Failure KPI   Performance Standard  
Event
Production
  Making and shipping Customer’s aggregate Workable Orders of HDFDs in a Work
Week as described in Section 6.11(a)   Supplier fails to perform in accordance
with Section 6.11(a) for any [*****] Work Weeks in a [*****]-rolling-week period
 
Delivery
  Meeting lead time parameters as described in Sections 6.5 and 6.6   Supplier
fails to perform in accordance with Section 6.11(b) for any [*****] Work Weeks
in a [*****]-rolling-week period  
Quality
  Maintaining average outgoing quality level as described in Section 8.2  
Supplier fails to achieve AQL1 defined in Section 8.2 and Schedule 8.2 for any
[*****] months in a rolling-[*****]-month period  
Multiple Defective
  Avoiding Epidemic Multiple Defective Events (EMDEs) as described in
Section 8.4   3 EMDE’s in any calendar quarter, or [*****] EMDE’s in any
calendar year or [*****] EMDE’s in any rolling [*****] months



--------------------------------------------------------------------------------

1   Have not seen or reviewed the AQL standards yet.

 



--------------------------------------------------------------------------------



 



Schedule 10.1
Pricing



    [*****]

 